NOTICE OF ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 12/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,983,252 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the obviousness double patenting rejection over USPN 10,983,252 has been obviated by the proper terminal disclaimer filed 12/9/2021.  Additionally, it is noted that the closest prior art reference Asahi (US2009/0202819) discloses an optical film that is high in antireflection properties comprising a transparent support (11), a hard coating layer (15) formed on the support (11), and an optical functional layer (12) formed thereon as an outermost layer of the optical film; wherein the optical functional layer (12) comprises hollow silica fine particles as low refractive index fine particles A and solid high refractive index fine particles B, both dispersed in a fluorine-containing compound (C) as a binder resin, with the particles A and B maldistributed in the optical functional layer (12) such that the hollow particles A are in an upper part of the optical functional layer (12) substantially at a surface of the optical functional layer (12) opposite the support (11) while the solid particles B are on a side of the optical functional layer (12) closer to the support (11).  Asahi discloses that the solid particles B have an average particle size in the range of 2-100nm while the hollow silica particles B have an average particle size in a similar range of 10-100nm, and although Asahi specifically discloses an example utilizing hollow silica particles of 40nm in combination with solid particles of 15nm for a ratio of 0.375 with specific to 
Further, Akiyama (KR10-2012-0093212, cited as an X reference in the related International Search Report) discloses an antireflective film comprising a hard coat layer, and a low refractive index layer including a binder resin and a mixture of hollow inorganic particles and solid inorganic particles dispersed in the binder resin, and although Akiyama discloses that the hollow particles are present in a higher amount by weight than the solid particles and have an average primary particle size of 10 to 100nm and 2.0 or more times the dispersion average particle diameter of the solid particles, Akiyama fails to teach and/or fairly suggest the layer distribution as in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 10, 2022